FILED
                              NOT FOR PUBLICATION                            DEC 30 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NATHANIEL RORY STEELE,                            No. 07-74463

               Petitioner,                        Agency No. A023-557-240

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Nathaniel Rory Steele, a native and citizen of South Africa, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s removal order. Our jurisdiction is governed

by 8 U.S.C. § 1252. We review de novo questions of law, Hamazaspyan v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 590 F.3d 744, 747 (9th Cir. 2009). We deny in part and dismiss in part the

petition for review.

      The agency properly found Steele ineligible for cancellation of removal

based upon his 1994 conviction for an aggravated felony under 8 U.S.C.

§ 1101(a)(43)(B). See 8 U.S.C. § 1229b(a)(3); Rendon v. Mukasey, 520 F.3d 967,

976 (9th Cir. 2008) (conviction for possession of marijuana for sale is categorically

an “aggravated felony” under 8 U.S.C. § 1101(a)(43)(B)); see also Becker v.

Gonzales, 473 F.3d 1000, 1002-04 (9th Cir. 2007) (upholding retroactive

application of the expanded “aggravated felony” definition under Illegal

Immigration and Immigrant Responsibility Act, Pub. L. No. 104-208, § 321, 110

Stat. 3009 (1996)).

      The agency also properly found that Steele could not apply for both

cancellation of removal and a waiver under former section 212(c). See 8 U.S.C.

§ 1229b(c)(6); Becker, 473 F.3d at 1003.

      We lack jurisdiction to review Steele’s contentions that his conviction for

violating Cal. Penal Code § 475 is not a crime involving moral turpitude under

8 U.S.C. § 1182(a)(2)(A)(i)(I), and, alternatively, that it qualifies for the petty

offense exception under 8 U.S.C. § 1182(a)(2)(A)(i)(II), because Steele failed to




                                            2                                     07-74463
exhaust these contentions before the agency. See Tall v. Mukasey, 517 F.3d 1115,

1120 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                  07-74463